DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8 2021 has been entered. 
Receipt of Arguments/Remarks filed on September 8 2021 is acknowledged. Claims 1-32 were/stand cancelled. Claims 33-37 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 8 2021 was considered by the examiner.
Withdrawn Rejection
The rejection of claims 33-37 under pre-AIA  35 U.S.C. 103(a) over Nilsson et al. in view of Kanari et al., Park et al. and Nilsson et al. is withdrawn.  While the examiner does not agree with all of Applicants arguments (see the below response to arguments section), Applicants are correct that Nilsson et al. does not expressly teach the lubricant in the granule or Park et al. does not teach a seal coating on a capsule.  Thus in order to more succinctly address these limitations and establish one skilled in the art would have readily recognized the use of hydrogenated castor oil and a seal coating with the invention of Nilsson et al.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 33-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nilsson et al. (USPGPUB No. 20090304790, cited on PTO Form 1449) in view of Iwata et al. (US Patent No. 6458824) and Nilsson et al. (USPGPUB No. 20080227847, cited on PTO Form 1449, referred to in the Office action as Nilsson ‘847).
Applicant Claims
	The instant application claims a composition that provides monomethyl fumarate (MMF) upon oral administration to a human subject, wherein the composition (a) is in a capsule that is enteric coated and (b) further comprises polyvinyl pyrrolidone and hydrogenated castor oil, and wherein administration of said composition to the subject provides a mean AUCo-infinity ranging from about 3.14 h.mg/L to about 4.91 h.mg/L, provided that the composition does not contain about 240 mg dimethyl fumarate (DMF).
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
monomethyl fumarate and salts thereof (claims 1, 23 and 28).  Administration once, twice or three times daily is taught (claim 30).  Dosages are from 90 to 360 mg active substance.  Specific dosages include 90, 120, 180, 240 or 360 mg active substance (claim 33-34).  Claimed is treating multiple sclerosis via oral administration of an effective dosage form (claim 44).  Taught is prolonging and/or delaying the release of the active substance from the composition in order to solve the appearance of gastrointestinal side effects upon oral administration (paragraph 0039).  Capsules are taught (paragraph 0044-0045 and 0057).  Capsules are known to contain ingredients such as polyoxyl 40 hydrogenated castor oil (paragraph 0045).  Enteric coating of capsules is taught (example 3).  Granules comprising the active and povidone are taught (paragraph 0111 and 0184).  Placing in the granules into capsules is taught (paragraph 0184).  A monomethyl fumarate Cmax of about 0.4 to about 2 mg/L which is previously described in the literature.  However, in order to avoid many frequent daily administrations, it is an aim to prolong the time where the concentration is within the therapeutic window (paragraph 0095).  The daily dose can be from 240 to 360 mg active substance given in one to three doses other doses include 960 to 1080 mg active substance given in one to three doses (paragraph 0117).  Tablets comprise excipients to increase flowability or to improve tableting behavior can be included.  These include lubricants such as magnesium stearate (paragraph 0114).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)

	Iwata et al. is directed to solid preparations.  Taught is the formation of granules containing the drug substance, a filler, a disintegrant and a binder and the granules can further contain a glidant, a lubricant, etc.  Fillers include polyvinyl pyrrolidone.  Glidants and lubricants include hydrogenated castor oil (column 10, lines 4-35).  The granules or a mixture of the granules and the external excipients may be directly formulated into fine granule preparations, granule preparations or powder preparations or into capsule preparations by filling them in gelatin capsules.  The external excipients include hydrogenated castor oil and polyvinylpyrrolidone (column 12, lines 28-41).  
While Nilsson et al. teaches a capsule comprising the active (i.e. a compound that provides monomethyl fumarate upon oral administration), Nilsson et al. is silent to the mean MMF plasma area under the curve 0-infinity.  However, this deficiency is cured by Nilsson et al. ‘847.
Nilsson ‘847 is directed to novels salts of fumaric acid monoalkylesters and their pharmaceutical use.  Taught are salts of monoalkylesters of fumaric acid (paragraph 0009).  The salts upon oral administration and in comparison to that obtained after oral administration of Fumaderm tablets in an equivalent dosage give a reduction in GI related side-effects and/or reduce flushing (paragraph 0034).  The active substance may be used in combination with another fumaric acid ester such as dimethyl fumarate (paragraph 0078).  Dosages range from 90 to 1000 mg including 180 or 360 mg (paragraph 0088).  The dosage of a compound to be administered should provide an 0-Infinity) of the corresponding alkyl fumarate from about 30 to 750, such as 30 to 600, about 30 to 450, from about 30 to 300 or from about 30 to 150 mgxmin/L which corresponds to (0.5-12.5, 0.5-10, 0.5-7.5, 0.5-5 and 0.5-2.5 h.mg/L) after a single dose administration to humans (paragraph 0095).  The pharmaceutical composition has an enteric coating (paragraph 0168).  Typically the composition according to the invention are designed to deliver the active substance in a prolonged manner.  Apart from the characteristic in vitro release patterns described herein, such a prolonged release is reflected in the pharmacokinetic parameters obtained after a clinical study as well.  A monomethyl fumarate Cmax of about 0.4 to about 2 mg/L which is previously described in the literature.  However, in order to avoid many frequent daily administrations, it is an aim to prolong the time where the concentration is within the therapeutic window (paragraph 0241).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Nilsson et al., Iwata et al. and Nilsson ‘847 and utilize an enteric coated capsule.  One of ordinary skill in the art would have been motivated to utilize enteric capsules as Nilsson et al. teaches the use of enteric coated capsules.  Thus, one skilled in the art would have been motivated this type of capsule to provide for enteric release as suggested by Nilsson et al. 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Nilsson et al., Iwata et al. and Nilsson ‘847 and utilize hydrogenated castor oil and polyvinylpyrrolidone in the granule. One skilled in the art would have been motivated to utilize known excipients such as hydrogenated castor Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Regarding the claimed AUC, firstly the prior art suggests the same dosage form (i.e. enteric coated capsule with a fumarate that provides monomethyl fumarate upon oral administration with PVP and hydrogenated castor oil).  The reference is silent to the mean AUC which is a property which cannot be measured until after administration (as suggested by Nilsson ‘847).  This claimed property, mean AUC, would necessarily be possessed by the dosage form.  Mere recognition of latent properties in the prior art does not render obvious an otherwise known invention. In re Baxter-Travenol Labs. 952 F.2d 388, 392 (Fed. Cir. 1991); see also, In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990) (obviousness rejection affirmed where using claimed elements in the manner suggested by the prior art necessarily resulted in claim-recited effect).  Secondly, Nilsson ‘847 which teaches a substantially similar composition to Nilsson et al. (i.e. prolonged release of a composition which upon oral administration provides 0-Infinity) of the corresponding alkyl fumarate from about 30 to 750, such as 30 to 600, about 30 to 450, from about 30 to 300 or from about 30 to 150 mgxmin/L which corresponds to (0.5-12.5, 0.5-10, 0.5-7.5, 0.5-5 and 0.5-2.5 h.mg/L) after a single dose administration to humans which overlaps with the instant claimed.  
Claims 33-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nilsson et al. in view of Iwata et al. and Nilsson ‘847 as applied to claims 33-35 above and in further view of Murthy et al. (EP0313845A1).

Applicant Claims
	The instant application claims the capsule is coated with one or more seal coatings and one or more enteric coatings.
	The instant application claims the capsule is coated with one or two seal coatings and one enteric coating.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Nilsson et al., Iwata et al. and Nilsson ‘847 are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Nilsson et al. teaches an enteric coated capsule, Nilsson et al. does not expressly teach a seal coating.  However, this deficiency is cured by Murthy et al.
	Murthy et al. is directed to the stabilization of enteric coated dosage forms.  Murthy et al. discusses the advantages of an enteric coated dosage form (page 2, lines 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Nilsson et al., Iwata et al., Nilsson ‘847 and Murthy et al. and utilize an outer protective seal coating on the coated enteric capsule.  One skilled in the art would have been motivated to utilize a seal coat in order to provide for capsules which are stable during storage as taught by Murthy et al.  

Response to Arguments
Applicants’ arguments filed September 8 2021 have been fully considered but they are not persuasive. 
Applicants argue that (1) Nilsson et al. teaches the use of lubricants for use informing tablets and not for forming granules.  There is no motivation to combine hydrogenated castor oil and polyvinyl pyrrolidone in the formation of granules.  
Regarding applicants first argument, while Nilsson et al. teaches expressly teach the use of lubricants in the formation of tablets, the examiner cannot agree that the use of this common excipient in a granule is not obvious.  Nonetheless, the examiner has cited Iwata et al. above which expressly teaches that both polyvinyl pyrrolidone and hydrogenated castor oil are known excipients which are used in granule formation.  In 
Applicants argue that (2) Nilsson ‘847 is not similar in relevant aspects to that of Nilsson ‘790.  It is argued Nilsson ‘847 does not disclose magnesium stearate, the combination of polyvinyl pyrrolidone and hydrogenated castor oil.  
Regarding Applicants’ second argument, Nilsson ‘790 teaches capsules which can be enterically coated which read on the instantly claimed capsule coated with an enteric coating.  Nilsson ‘790 also teaches monomethyl fumarate and dosages of 90 to 360 mg active substance which falls within the scope taught in the instant specification (see paragraph 0128) as well as Nilsson ‘847 (paragraph 0088).  Nilsson ‘790 teaches granules of the active and povidone reading on the instantly claimed polyvinyl pyrrolidone.  The only structural limitation not taught by Nilsson ‘947 is the instantly claimed hydrogenated castor oil.  Lubricants are a commonly utilized excipient in pharmaceutical dosage formulations and are known to be useful in the formation of granules as taught by Iwata et al. Nilsson ‘790 teaches the inclusion of a lubricant which includes magnesium stearate.  Applicants own specification teaches hydrogenated castor oil and magnesium stearate as a lubricant.  Thus the art suggests the use of hydrogenated castor oil for exact same reason as Applicants.  Nowhere in the instant specification is the discussion of the criticality of hydrogenated castor oil with respect to the claimed pharmacokinetic properties.  In fact, the exemplified formulations contain magnesium stearate.    Therefore, all of the claimed elements were known in the prior Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).   For the reasons set forth above, the examiner is of the position that the prior art strongly suggests the same dosage form as structurally claimed and thus would be expected to produce the same AUC.  Nilsson ‘847 teaches a prolonged release composition which is enterically coated and that the AUC overlapped the instant claims.  Therefore, the examiner provided another reference and reason why the instantly claimed AUC is obvious.   Since Nilsson ‘847 teaches a desirable AUC for fumarate esters, such AUC is obvious.   While Nilsson ‘847 teaches an amino acid salt, the salt is still utilized to provide monomethyl fumarate with the desirable AUC as stated in paragraph 0095 of Nilsson ‘847.  Nilsson ‘847 teaches that administration should provide this AUC as stated in paragraph 0095, therefore one skilled in the art would recognize that these are the AUC that need to be achieved.  Therefore, the examiner cannot agree that the instantly claimed AUC is not obvious.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 33-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8399514 (cited on PTO Form 1449) in view of Nilsson et al., Iwata et al., Murthy et al. and Nilsson ‘847. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a composition that provides monomethyl fumarate (MMF) upon oral administration to a human subject, wherein the composition (a) is in a capsule that is enteric coated and (b) further comprises polyvinyl pyrrolidone and hydrogenated castor oil, and wherein administration of said composition to the subject provides a mean AUCo-infinity ranging from about 3.14 h.mg/L to about 4.91 h.mg/L, provided that the composition does not contain about 240 mg dimethyl fumarate (DMF).
Patent ‘514 claims a method of treating a subject in need of treatment for multiple sclerosis comprising orally administering to the subject a therapeutically effective amount of monomethyl fumarate and one or more pharmaceutically acceptable excipients.  2,3,4 or 6 equal doses are claimed.  Capsules are claimed. 
Patent ‘514 does not claim an enteric coating, polyvinylpyrrolidone, and castor oil.  However, this deficiency is cured by Nilsson et al., Iwata et al., Murthy et al. and Nilsson ‘847.
Nilsson et al. is directed to controlled release pharmaceutical compositions comprising a fumaric acid ester.  Claimed esters include mono (C1-C5) alkyl esters of 
Iwata et al. is directed to solid preparations.  Taught is the formation of granules containing the drug substance, a filler, a disintegrant and a binder and the granules can further contain a glidant, a lubricant, etc.  Fillers include polyvinyl pyrrolidone.  Glidants and lubricants include hydrogenated castor oil (column 10, lines 4-35).  The granules or a mixture of the granules and the external excipients may be directly formulated into fine granule preparations, granule preparations or powder preparations or into capsule preparations by filling them in gelatin capsules.  The external excipients include 
Murthy et al. is directed to the stabilization of enteric coated dosage forms.  Murthy et al. discusses the advantages of an enteric coated dosage form (page 2, lines 1-15).  Taught is an enteric coated pharmaceutical dosage form having acrylic resins or derivatives thereof as the enteric coating and a protective coating (page 5, lines 38-52).  Figures 3 and 4 display data on the release and stability characteristics of capsules.  It is taught the use of a protective seal coat over the enteric coating yield coatings which are stable under accelerated storage conditions (page 12, lines 9-15).  
Nilsson ‘847 is directed to novels salts of fumaric acid monoalkylesters and their pharmaceutical use.  Taught are salts of monoalkylesters of fumaric acid (paragraph 0009).  The salts upon oral administration and in comparison to that obtained after oral administration of Fumaderm tablets in an equivalent dosage give a reduction in GI related side-effects and/or reduce flushing (paragraph 0034).  The active substance may be used in combination with another fumaric acid ester such as dimethyl fumarate (paragraph 0078).  Dosages range from 90 to 1000 mg including 180 or 360 mg (paragraph 0088).  The dosage of a compound to be administered should provide an area under the plasma concentration vs. time profile (AUC0-Infinity) of the corresponding alkyl fumarate from about 30 to 750, such as 30 to 600, about 30 to 450, from about 30 to 300 or from about 30 to 150 mgxmin/L which corresponds to (0.5-12.5, 0.5-10, 0.5-7.5, 0.5-5 and 0.5-2.5 h.mg/L) after a single dose administration to humans (paragraph 0095).  The pharmaceutical composition has an enteric coating (paragraph 0168).  Typically the composition according to the invention are designed to deliver the active Cmax of about 0.4 to about 2 mg/L which is previously described in the literature.  However, in order to avoid many frequent daily administrations, it is an aim to prolong the time where the concentration is within the therapeutic window (paragraph 0241).  
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Patent ’514, Nilsson et al., Iwata et al., Murthy et al. and Nilsson ‘847 and utilize an enteric coated capsule.  One of ordinary skill in the art would have been motivated to utilize enteric capsules, monomethyl fumarate and polyvinylpyrrolidone as these are specific embodiments suggested by Nilsson et al.  
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Patent ’514, Nilsson et al., Iwata et al., Murthy et al. and Nilsson ‘847 and utilize seal coatings.  One skilled in the art would have been motivated to utilize a seal coat in order to provide for capsules which are stable during storage as taught by Murthy et al.  
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Patent ’514, Nilsson et al., Iwata et al., Murthy et al. and Nilsson ‘847 and utilize hydrogenated castor oil and polyvinylpyrrolidone in the granule. One skilled in the art would have been motivated to utilize known excipients such as hydrogenated castor oil in order to provide lubricant/glidant properties as well as filler as these are known excipients for use in granule formation as taught by Iwata et al.  Since Nilsson et al. exemplifies the use of polyvinylpyrrolidone in the granules there is a 
Regarding the claimed AUC, firstly the combination suggests the same dosage form (i.e. enteric coated capsule with a fumarate that provides monomethyl fumarate upon oral administration with PVP and hydrogenated castor oil).  The patent is silent to the mean AUC which is a property which cannot be measured until after administration (as suggested by Nilsson ‘847).  This claimed property, mean AUC, would necessarily be possessed by the dosage form.  Mere recognition of latent properties in the prior art does not render obvious an otherwise known invention. In re Baxter-Travenol Labs. 952 F.2d 388, 392 (Fed. Cir. 1991); see also, In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990) (obviousness rejection affirmed where using claimed elements in the manner suggested by the prior art necessarily resulted in claim-recited effect).   Secondly, Nilsson ‘847 which teaches a substantially similar composition to patent ‘514 (i.e. prolonged release of a composition which upon oral administration provides monomethyl fumarate and is enterically coated) teaches that the dosage of a compound to be administered should provide an area under the plasma concentration vs. time profile (AUC0-Infinity) of the corresponding alkyl fumarate from about 30 to 750, such as 30 to 600, about 30 to 450, from about 30 to 300 or from about 30 to 150 mgxmin/L which corresponds to (0.5-12.5, 0.5-10, 0.5-7.5, 0.5-5 and 0.5-2.5 h.mg/L) after a single dose administration to humans which overlaps with the instant claimed.  

Claims 33-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10391160 (cited on PTO Form 1449) in view of Nilsson et al., Iwata et al., Murthy et al. and Nilsson ‘847. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.  
Patent ‘160 claims a method of treating multiple sclerosis in a human subject in need thereof comprising administering a composition comprising monomethyl fumarate.  Capsules are claimed.  
Patent ‘160 does not claim an enteric coating, seal coating, polyvinylpyrrolidone, and castor oil.  However, this deficiency is cured by Nilsson et al., Iwata et al., Murthy et al. and Nilsson ‘847.
The teachings of Nilsson et al., Iwata et al., Murthy et al. and Nilsson ‘847 are set forth above.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Patent ’160, Nilsson et al., Iwata et al., Murthy et al. and Nilsson ‘847 and utilize an enteric coated capsule.  One of ordinary skill in the art would have been motivated to utilize enteric capsules, monomethyl fumarate and polyvinylpyrrolidone as these are specific embodiments suggested by Nilsson et al.  
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Patent ’160, Nilsson et al., Iwata et al., Murthy et al. and Nilsson ‘847 and utilize seal coatings.  One skilled in the art would have 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Patent ’160, Nilsson et al., Iwata et al., Murthy et al. and Nilsson ‘847 and utilize hydrogenated castor oil and polyvinylpyrrolidone in the granule. One skilled in the art would have been motivated to utilize known excipients such as hydrogenated castor oil in order to provide lubricant/glidant properties as well as filler as these are known excipients for use in granule formation as taught by Iwata et al.  Since Nilsson et al. exemplifies the use of polyvinylpyrrolidone in the granules there is a reasonable expectation of success.  Since Iwata et al. teaches formation of granules with these excipients which are then filled into capsules which is the same use of the granules taught in Nilsson et al., there is a reasonable expectation of success.  
Regarding the claimed AUC, firstly the combination suggests the same dosage form (i.e. enteric coated capsule with a fumarate that provides monomethyl fumarate upon oral administration with PVP and hydrogenated castor oil).  The patent is silent to the mean AUC which is a property which cannot be measured until after administration (as suggested by Nilsson ‘847).  This claimed property, mean AUC, would necessarily be possessed by the dosage form.  Mere recognition of latent properties in the prior art does not render obvious an otherwise known invention. In re Baxter-Travenol Labs. 952 F.2d 388, 392 (Fed. Cir. 1991); see also, In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990) (obviousness rejection affirmed where using claimed elements in the manner suggested by the prior art necessarily resulted in claim-recited effect).   Secondly, Nilsson ‘847 which teaches a substantially similar composition to 0-Infinity) of the corresponding alkyl fumarate from about 30 to 750, such as 30 to 600, about 30 to 450, from about 30 to 300 or from about 30 to 150 mgxmin/L which corresponds to (0.5-12.5, 0.5-10, 0.5-7.5, 0.5-5 and 0.5-2.5 h.mg/L) after a single dose administration to humans which overlaps with the instant claimed.  

Claims 33-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10555993 in view of Nilsson et al., Iwata et al., Murthy et al. and Nilsson ‘847. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.  
Patent ‘993 claims a method for treating multiple sclerosis in a human subject in need thereof comprising administering a pharmaceutical composition comprising a fumarate.  The fumarate includes monomethyl fumarate and dimethyl fumarate.  Enteric coting is claimed.  480 mg of dimethyl fumarate is claimed.  Capsules are claimed.  Enteric coating is claimed.  
Patent ‘993 does not claim an enteric coating on the capsule, seal coating on the capsule, polyvinylpyrrolidone, and castor oil.  However, this deficiency is cured by Nilsson et al., Iwata et al., Murthy et al. and Nilsson ‘847.

It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Patent ’993, Nilsson et al., Iwata et al., Murthy et al. and Nilsson ‘847 and utilize an enteric coated capsule.  One of ordinary skill in the art would have been motivated to utilize enteric capsules, monomethyl fumarate and polyvinylpyrrolidone as these are specific embodiments suggested by Nilsson et al.  
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Patent ’993, Nilsson et al., Iwata et al., Murthy et al. and Nilsson ‘847 and utilize seal coatings.  One skilled in the art would have been motivated to utilize a seal coat in order to provide for capsules which are stable during storage as taught by Murthy et al.  
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Patent ’993, Nilsson et al., Iwata et al., Murthy et al. and Nilsson ‘847 and utilize hydrogenated castor oil and polyvinylpyrrolidone in the granule. One skilled in the art would have been motivated to utilize known excipients such as hydrogenated castor oil in order to provide lubricant/glidant properties as well as filler as these are known excipients for use in granule formation as taught by Iwata et al.  Since Nilsson et al. exemplifies the use of polyvinylpyrrolidone in the granules there is a reasonable expectation of success.  Since Iwata et al. teaches formation of granules with these excipients which are then filled into capsules which is the same use of the granules taught in Nilsson et al., there is a reasonable expectation of success.  
In re Baxter-Travenol Labs. 952 F.2d 388, 392 (Fed. Cir. 1991); see also, In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990) (obviousness rejection affirmed where using claimed elements in the manner suggested by the prior art necessarily resulted in claim-recited effect).   Secondly, Nilsson ‘847 which teaches a substantially similar composition to patent ‘160 (i.e. prolonged release of a composition which upon oral administration provides monomethyl fumarate and is enterically coated) teaches that the dosage of a compound to be administered should provide an area under the plasma concentration vs. time profile (AUC0-Infinity) of the corresponding alkyl fumarate from about 30 to 750, such as 30 to 600, about 30 to 450, from about 30 to 300 or from about 30 to 150 mgxmin/L which corresponds to (0.5-12.5, 0.5-10, 0.5-7.5, 0.5-5 and 0.5-2.5 h.mg/L) after a single dose administration to humans which overlaps with the instant claimed.  

Claims 33-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10994003 in view of Nilsson et al., Iwata et al., Murthy et al. and Nilsson ‘847. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.  
Patent ‘003 claims a method for treating multiple sclerosis in a human subject in need thereof comprising administering a pharmaceutical composition comprising a fumarate.  The fumarate includes monomethyl fumarate and dimethyl fumarate.  Enteric coting is claimed.  480 mg of dimethyl fumarate is claimed.  Capsules are claimed.  Enteric coating is claimed.  
Patent ‘003 does not claim an enteric coating on the capsule, seal coating on the capsule, polyvinylpyrrolidone, and castor oil.  However, this deficiency is cured by Nilsson et al., Iwata et al., Murthy et al. and Nilsson ‘847.
The teachings of Nilsson et al., Iwata et al., Murthy et al. and Nilsson ‘847 are set forth above.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Patent ’003, Nilsson et al., Iwata et al., Murthy et al. and Nilsson ‘847 and utilize an enteric coated capsule.  One of ordinary skill in the art would have been motivated to utilize enteric capsules, monomethyl fumarate and polyvinylpyrrolidone as these are specific embodiments suggested by Nilsson et al.  
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Patent ’003, Nilsson et al., Iwata et al., Murthy et al. and Nilsson ‘847 and utilize seal coatings.  One skilled in the art would have been motivated to utilize a seal coat in order to provide for capsules which are stable during storage as taught by Murthy et al.  

Regarding the claimed AUC, firstly the combination suggests the same dosage form (i.e. enteric coated capsule with a fumarate that provides monomethyl fumarate upon oral administration with PVP and hydrogenated castor oil).  The patent is silent to the mean AUC which is a property which cannot be measured until after administration (as suggested by Nilsson ‘847).  This claimed property, mean AUC, would necessarily be possessed by the dosage form.  Mere recognition of latent properties in the prior art does not render obvious an otherwise known invention. In re Baxter-Travenol Labs. 952 F.2d 388, 392 (Fed. Cir. 1991); see also, In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990) (obviousness rejection affirmed where using claimed elements in the manner suggested by the prior art necessarily resulted in claim-recited effect).   Secondly, Nilsson ‘847 which teaches a substantially similar composition to patent ‘160 (i.e. prolonged release of a composition which upon oral administration provides monomethyl fumarate and is enterically coated) teaches that the dosage of a compound 0-Infinity) of the corresponding alkyl fumarate from about 30 to 750, such as 30 to 600, about 30 to 450, from about 30 to 300 or from about 30 to 150 mgxmin/L which corresponds to (0.5-12.5, 0.5-10, 0.5-7.5, 0.5-5 and 0.5-2.5 h.mg/L) after a single dose administration to humans which overlaps with the instant claimed.  

Claims 33-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33-61 of copending Application No. 16826938 (USPGPUB No. 20200222354) in view of Nilsson et al., Iwata et al., Murthy et al. and Nilsson ‘847. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
Copending ‘938 claims a solid oral dosage form comprising a pharmaceutical composition in the form of a compact comprising dimethyl fumarate and one or more excipients.  Capsule is claimed.  Enteric coating is claimed.  
Copending ‘938 does not claim an enteric coating on the capsule, seal coating on the capsule, polyvinylpyrrolidone, and castor oil.  However, this deficiency is cured by Nilsson et al., Iwata et al., Murthy et al. and Nilsson ‘847.
The teachings of Nilsson et al., Iwata et al., Murthy et al. and Nilsson ‘847 are set forth above.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Copending ‘938, Nilsson et al., Iwata et al., Murthy et al. and Nilsson ‘847 and utilize an enteric coated capsule.  One of ordinary skill 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Copending ‘938, Nilsson et al., Iwata et al., Murthy et al. and Nilsson ‘847 and utilize seal coatings.  One skilled in the art would have been motivated to utilize a seal coat in order to provide for capsules which are stable during storage as taught by Murthy et al.  
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Copending ‘938, Nilsson et al., Iwata et al., Murthy et al. and Nilsson ‘847 and utilize hydrogenated castor oil and polyvinylpyrrolidone in the granule. One skilled in the art would have been motivated to utilize known excipients such as hydrogenated castor oil in order to provide lubricant/glidant properties as well as filler as these are known excipients for use in granule formation as taught by Iwata et al.  Since Nilsson et al. exemplifies the use of polyvinylpyrrolidone in the granules there is a reasonable expectation of success.  Since Iwata et al. teaches formation of granules with these excipients which are then filled into capsules which is the same use of the granules taught in Nilsson et al., there is a reasonable expectation of success.  
Regarding the claimed AUC, firstly the combination suggests the same dosage form (i.e. enteric coated capsule with a fumarate that provides monomethyl fumarate upon oral administration with PVP and hydrogenated castor oil).  The copending application is silent to the mean AUC which is a property which cannot be measured until after administration (as suggested by Nilsson ‘847).  This claimed property, mean AUC, would necessarily be possessed by the dosage form.  Mere recognition of latent properties in the prior art In re Baxter-Travenol Labs. 952 F.2d 388, 392 (Fed. Cir. 1991); see also, In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990) (obviousness rejection affirmed where using claimed elements in the manner suggested by the prior art necessarily resulted in claim-recited effect).   Secondly, Nilsson ‘847 which teaches a substantially similar composition to patent ‘160 (i.e. prolonged release of a composition which upon oral administration provides monomethyl fumarate and is enterically coated) teaches that the dosage of a compound to be administered should provide an area under the plasma concentration vs. time profile (AUC0-Infinity) of the corresponding alkyl fumarate from about 30 to 750, such as 30 to 600, about 30 to 450, from about 30 to 300 or from about 30 to 150 mgxmin/L which corresponds to (0.5-12.5, 0.5-10, 0.5-7.5, 0.5-5 and 0.5-2.5 h.mg/L) after a single dose administration to humans which overlaps with the instant claimed.  
This is a provisional nonstatutory double patenting rejection.


Response to Arguments
Applicants’ arguments filed September 8 2021 have been fully considered but they are not persuasive. 
Applicants argue that the nonstatutory double patenting should be withdrawn.  Patent ‘514 does not recite polyvinyl pyrrolidone or hydrogenated castor oil.  The same is argued for the ‘160 patent.
Regarding Applicants arguments, as acknowledged by Applicants the ‘514 patent claims one or more pharmaceutically acceptable excipients.  Thus, while the ‘514 patent 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616